Petition dismissed. The petitioner seeks by his petition to establish the truth of exceptions set forth in a so called “third substitute bill of exceptions.” The petitioner’s right, if any, to the establishment of exceptions is limited to the bill of exceptions originally filed by the petitioner with amendments thereof allowed by the presiding judge. See G. L. (Ter. Ed.) c. 231, §§ 113, 117. The petition does not show that the bill included in the petition is that bill. It does not appear that the “third substitute bill of exceptions” was ever allowed as an amendment to the bill *680originally filed. And no copy of the bill originally filed, either with or without amendments, is attached to or made a part of the petition. The statement in the petition that the original bill of exceptions is incorporated by reference is clearly insufficient. The petition, therefore, fails to comply with the requirements of Rule 6 of the Rules for the Regulation of Practice before the Full Court (1926), “presents no question and cannot be considered.” Thorndike, petitioner, 257 Mass. 409, 410. See also Ryder v. Jenkins, 163 Mass. 536, 537; Moneyweight Scale Co., petitioner, 225 Mass. 473, 475.
H. Steinfeld, for the petitioner.